DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 15-20, in the reply filed on 3/1/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden for the Office as the machine limitations have been now recited in the method claims so the search would be the same.  This is not found persuasive because as the issues that arise in examining method and apparatus claims are different and diverse and this would constitute a burden on the Office.  
The requirement is still deemed proper and is therefore made FINAL.
Therefore the restriction is maintained with claims 1-14 having been withdrawn from consideration as being directed toward a non-elected invention.  Claims 15-20 remain active in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term “light” is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Mercalli (2017/0231329) teaches a method, device and machine for processing shoes.  Mercalli (2017/0231329) teaches a processing device comprising means (24) for dispensing glue for shoes including a support for the sole, a glue dispensing device and a movement system including a control system, a radial brush for applying the glue and a dispensing unit to supply the glue to the peripheral of the shoe on the support.  The radial brush rotates while applying the glue to the side of the sole and this is parallel tangentially to the edge [0031]-[0039] and [0054]-[0059].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mercalli (2017/0231329) in combination with Davies (4,836,139).
Features detailed above concerning the teachings of Mercalli (2017/0231329) are incorporated here.
Mercalli (2017/0231329) fails to teach reversing the rotation of the radial brush through 180 degrees or reversing the motor.
Davies (4,836,139) teaches adhesive applying apparatus onto shoes whereby the rotation of the brush can be reversed and tilted in desired (abstract, col. 1, lines 5-20, col. 8, lines 34-36 and 53-65).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Mercalli (2017/0231329) adhesive applicator to utilize a rotational brush that is rotated in reverse and/or tilted as evidenced by Davies (4,836,139) with the expectation of achieving similar success.
Regarding claim 17 and the rotating the plane 180 degrees, Davies (4,836,139) is silent with respect to the claimed 180 degrees, the Examiner takes the position that it would have been within the skill of one practicing in the art with the knowledge of Davies (4,836,139) to utilize any angle of degrees with the expectation of similar success absent a showing of criticality thereof the claimed 180 degrees.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercalli (2017/0231329) in combination with Zolli et al. (2018/0369854).

Mercalli (2017/0231329) fails to teach controllable displacing the radial brush out of operation and using the dispensing unit to apply the glue and repositioning the radial brush for subsequent gluing application.
Zolli et al. (2018/0369854) teaches a coating application with automated brushing whereby nozzles are used to dispense a coating onto a workpiece and the application includes brushes to brush a portion of the coating dispensed on the workpiece whereby the brush can be moveable between a retracted position and a deployed position (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Mercalli (2017/0231329) adhesive applicator to include moving the brush from an operation to non-operation position and allowing the nozzle to apply the glue as evidenced by Zolli et al. (2018/0369854) with the expectation of achieving similar success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715